Title: To Thomas Jefferson from Thomas Barclay, 5 February 1791
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
5 Feby 1791

From the best information I can obtain the emoluments of the Consulship of Lisbon does not amount to three hundred pounds sterling ⅌ Annum, and the place is a Very expensive one to live at. I therefore will not give you the trouble of mentioning me to the President on that subject.—If I Could be brought into his View  for such appointment as he should think proper, under the Excise law that is likely to pass, it might prove of Consequence to Dear Sir Your Very Obed. Servant,

Thos. Barclay

